Citation Nr: 0118209	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the deceased 
veteran's surviving spouse for purposes of receiving 
Department Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
June 1953, and from July 1959 to July 1961; he died on 
December [redacted], 1989.

This matter arises from various decisions rendered since 
December 1995 by the VA Regional Office (RO) in Cleveland, 
Ohio, which held that the appellant could not be recognized 
as the veteran's surviving spouse for purposes of receiving 
monetary benefits.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The appellant and the veteran attempted to enter into 
marriage on July [redacted], 1986.

2.  The veteran died on December [redacted], 1989.

3.  The appellant's marriage to her previous spouse was not 
terminated until September [redacted], 1986.

4.  At the time the appellant and the deceased veteran 
attempted to marry in July 1986, the appellant did not know 
that her previous marriage had not been terminated.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
monetary benefits have been met.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
monetary benefits.  She asserts that she wed the veteran in 
July 1986, that they lived as husband and wife thereafter 
until his death in December 1989, and that she was unaware of 
any legal impediment to their purported marriage.

As a preliminary matter, the Board finds that the evidence, 
consisting of various statements submitted by the appellant 
and third parties and various documents submitted by the 
appellant, meets the requirements set forth in 38 C.F.R. 
§ 3.250(a) (2000) regarding prima-facie proof of marital 
status.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).  
Moreover, the Board is satisfied that VA has attempted to 
assist the appellant in the development of her claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

VA dependency and indemnity compensation benefits or death 
pension benefits may be paid to a surviving spouse provided 
his/her marriage to the veteran met the requirements set 
forth in 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.50.  A 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 1991).  In 
addition, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (a) The 
marriage occurred one year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
and (b) the claimant entered into the marriage without 
knowledge of the impediment, and (c) the claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his or her death, and (d) no claim has been filed 
by a legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  It is within 
this context that the facts in this case must be weighed.

The facts are as follows.  The appellant and the deceased 
veteran began living together in 1983 in the State of 
California.  Both the appellant and the deceased veteran had 
previously been married.  In July 1986, the appellant and the 
deceased veteran took part in a marital ceremony before a 
minister in Las Vegas, Nevada.  Prior to that, the appellant 
had filed for a divorce from her previous spouse in December 
1985.  That marriage was not terminated until September 30, 
1986; however, the appellant had been told by her attorney 
that the marriage would terminate six months following the 
petition for dissolution filed in December 1985.  The 
appellant and the deceased veteran cohabited continuously 
from 1983 until the veteran's death on December [redacted], 1989.

It is clear from the facts in this case that the appellant 
and the deceased veteran were not legally married at the time 
of the veteran's death.  They had not entered into a marriage 
that was valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where they resided when the right to benefits accrued.  See 
38 U.S.C.A. § 103(c).  Moreover, because they had resided in 
California, and given that the State of California had not 
recognized the validity of common-law marriages since prior 
to 1895, a valid common-law marriage did not exist at the 
time of the veteran's death.

The remaining question is whether the appellant and the 
deceased veteran entered into a marriage that can be deemed 
valid pursuant to the provisions of 38 C.F.R. § 3.52.  As 
previously noted, the appellant and the deceased veteran 
attempted to marry by ceremony performed in Las Vegas, 
Nevada, in July 1986.  This occurred more than one year prior 
to the date of the veteran's death in December 1989.  
Moreover, the claimant had cohabited with the veteran 
continuously from the date of the marriage ceremony in July 
1986 until the veteran's death.  Parenthetically, no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.

The only question remaining is whether the claimant entered 
into the marriage with the veteran in July 1986 without 
knowledge of any impediment.  The appellant had petitioned 
the court for a divorce from her prior spouse in December 
1985.  She was told at that time by her attorney that the 
marriage would be dissolved automatically six months 
following that petition.  In addition, the appellant has 
stated that she believed her prior marriage had been 
terminated before she attempted to marry the veteran in 
Las Vegas, Nevada, in July 1986.  Nothing of record 
contradicts her statements.  Thus, the appellant was unaware 
of any legal impediment to her marriage to the veteran when 
the July 1986 ceremony took place, notwithstanding that her 
prior marriage was not ultimately terminated until 
September [redacted], 1986.

Given that all of the requirements of 38 C.F.R. § 3.52 have 
been met in this case, the appellant's July 1986 marriage to 
the deceased veteran is deemed valid, notwithstanding the 
existence of legal impediments at that time.  In reaching 
this conclusion, all reasonable doubt has been resolved in 
favor of the appellant.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).


ORDER

Because the appellant is recognized as the veteran's 
surviving spouse for VA benefit purposes, the benefit sought 
on appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

